Citation Nr: 1610967	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

In March 2013, the Veteran appeared at a hearing before a Veterans Law Judge who subsequently retired from the Board.  In January 2016, the Veteran was notified that the Veterans Law Judge who conducted his hearing is no longer at the Board, and he was asked if he desired to appear at a hearing before another Veterans Law Judge.  In written correspondence dated January 26, 2016, the Veteran indicated that he did not wish to appear at another Board hearing.

In April 2014, the Board reopened the claim of service connection for lumbar disc disease and remanded the case for further development.  The case was returned to the Board, and in March 2015, the Board denied the claim.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court vacated the Board's March 2015 decision and remanded the case to the Board for development consistent with a January 2016 Joint Motion for Remand (JMR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current lumbar spine disability that is related to in-service back injury, which is noted in his service treatment records (STRs).

In the January 2016 JMR, it was noted that the Board erred in failing to discuss potentially favorable evidence pertaining to the Veteran's claimed lumbar spine disability.  The JMR listed specific medical records that the JMR characterized as "potentially favorable evidence of an additional lumbar spine disability . . . ."  According to the JMR, those medical records (dated December 24, 1992, January 9, 1997, and December 3, 2009) may indicate "additional" lumbar spine disability, specifically, lumbar spine arthritis.  Therefore, the JMR instructed the Board to consider whether the Veteran has lumbar spine arthritis and, if so, conduct further development.  Accordingly, the Board will remand the case for a new VA examination and opinion, which expressly considers the records listed in the JMR and lumbar spine arthritis.

In light of the remand, any relevant ongoing VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records pertaining to the Veteran's back.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any identified lumbar spine disability.  The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

The examiner should identify any current diagnosis concerning the lumbar spine that the Veteran has and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified lumbar spine disability had its onset during, or is otherwise related to service, to include consideration of the back treatment noted in the STRs.

The examiner must expressly consider the medical records listed in the JMR (dated December 24, 1992, January 9, 1997, and December 3, 2009) in providing any diagnosis, or diagnoses, and opinion and indicate if the Veteran has lumbar spine arthritis.  The examiner should report all examination findings, along with the complete rationale for all conclusions reached.

3.  After the development requested above has been completed to the extent possible, the RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.

4.  After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto, before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




